DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 4/8/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The restriction requirement is made final.
	

Claim Interpretation
Claims 1-11 use the language of  ‘comprising [or comprises or having] an amino acid sequence set forth in SEQ ID NO:_”.  This encompasses sequences that comprise the full-length sequence or any fragment thereof which is at least two amino acids.  This is consistent with the definition in the specification of "polypeptide", which refers to two or more amino acids covalently joined (p. 14, line 33). On the other hand, claims that refer to ‘comprising the amino acid sequence set forth in SEQ ID NO:_’, only comprise the full length sequence of the SEQ ID NO:, with or without additional amino acids at either or both ends. Claims 12 and 13 recite “the monoclonal antibody comprises a heavy chain set forth in SEQ ID NO:36…”, which also means the heavy chain comprises the full length sequence of SEQ ID NO:36. Note that for claims such as 1, 3 and 4, which specifically recite variant sequences, because there are multiple variant sequences, the modifier “an” is appropriate in reference to the variants, because using “the” in this situation could require all the variants to have the same sequence, i.e., eliminate the variation.

Biological Deposit
The deposit of mouse hybridoma of accession number CGMCC NO. 11251 was made under the terms of the Budapest Treaty (see Notification of Receipt of Deposit by China General Microbiological Culture Collection Center dated 12 June 2017, filed in the instant application 12/23/19).

Specification
The disclosure is objected to because of the following informalities: on p. 77, line 12, “An experimental on the…” should “An experiment on the…”.  
Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see p. 67, lines 9-10 and 27. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The legend on Figure 1B states that DAPI staining is blue and Hetumomab staining is green.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file appears to contain at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Sequence Requirements
	When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings.  See MPEP § 2422.02.  In the instant application, a sequence identifier must be used for the sequences appearing in Figures 16 and 17.
Appropriate correction is required. 

	According to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  The specification on p. 67, line 14, recites an amino acid sequence, and must refer to appropriate SEQ ID NO:.

	
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.  Refer to the Electronic Filing Receipt of 12/23/2019 for the name and size in bytes of the sequence text file submitted.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 9, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 are indefinite because they recite that the sequence identity is at least 85%, at least 90%, at least 95% or higher.  However, everything recited above 85 % (e.g., 90%) is at least 85%.  This is a situation of a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim), which may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite the broad recitation 85%, and the claim also recites at least 90%, at least 95% or higher, which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 8 and 9, the phrase "for example" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 is indefinite because it is drawn to the antibody of claim 16 conjugated to a therapeutic moiety. However, it appears that the antibody itself is a therapeutic moiety in the form of a biologically active protein (see instant specification, pp. 50-62). This makes the claim confusing. If appropriate, the claim could refer to a ‘further’ therapeutic moiety, for example.
Claim 18 is indefinite because it is drawn to a method of treating… comprising administering to the patient an “effective amount” of the pharmaceutical composition of according to claim 16.  The claim does not specify for what the composition is effective.  While the specification defines a “therapeutically effective amount”, there is no limitation of a merely “effective amount”.  As a result, the metes and bounds of the claim cannot be determined. This rejection could be obviated by specifying either that the amount administered is therapeutically effective or that the amount is effective for treating a malignant tumor, etc.
Regarding claim 20, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a monoclonal antibody or antigen-binding fragment thereof that binds a tumor stem cell and comprises a heavy chain variable region (VH) comprising CDR-H1 of SEQ ID NO:6, CDR-H2 of SEQ ID NO:7 or 13, and CDR-H3 of SEQ ID NO:8 or 14, and a light chain variable region (VL) comprising CDR-L1-3 of SEQ ID NO:2-4 and/or wherein the VH comprises one of SEQ ID NO:15-19 and VL comprises one of SEQ ID NO:20-31, respectively, does not reasonably provide enablement for wherein the tumor stem cell-binding antibody or antigen binding fragment thereof does not comprise these CDR-H1-3and CDR-L1-3. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of  predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claim 1 is drawn to a monoclonal antibody or antigen-binding fragment thereof against tumor stem cell, comprising a heavy chain variable region (VH) and a light chain variable region (VL), wherein the CDR-L1 has an amino acid sequence set forth in SEQ ID NO:2 or a sequence having 1 or 2 amino acid substitutions, deletions or additions relative to SEQ ID NO:2, the CDR-L2 has an amino acid sequence set forth in SEQ ID NO:3 or having 1 or 2 amino acid substitutions, deletions or additions relative to SEQ ID NO:3, and CDR-L3 has an amino acid sequence set forth in SEQ ID NO:4 or having 1 or 2 amino acid substitutions, deletions or additions relative to SEQ ID NO:4, and wherein the CDR-H1 has an amino acid sequence set forth in SEQ ID NO:6 or having 1 or 2 amino acid substitutions, deletions or additions relative SEQ ID NO:6, the CDR-H2 has an amino acid sequence set forth in SEQ ID NO:7 or having 1 or 2 amino acid substitutions, deletions or additions relative SEQ ID NO:7, and the CDR-H3 has an amino acid sequence set forth in SEQ ID NO:8 or having 1 or 2 amino acid substitutions, deletions or additions relative SEQ ID NO:8. Claims 1-11 recite that the CDR or variable chain comprises an amino acid sequence, which as discussed above under “Claim Interpretation” means that only two consecutive amino acids from the designated SEQ ID NO: are needed to meet this structural limitation. Claims 3 and 4 further require that the VL and VH comprise an amino acid sequence at least 85% identical to SEQ ID NO:1 and 5, respectively.  Note that were claims 2 and 5-11 limited to the designated portion comprising a specific sequence, e.g., ‘comprising the amino acid sequence set forth in SEQ ID NO:_’, the claims would likely be allowable. 
For an antibody or antigen-binding fragment thereof, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences, which maintain required antigen binding conformation of the CDRs, are required in order to produce a protein having antigen binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995), which teaches that the substitution of a single amino acid in CDR-H2 (HCDR2) of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure 1). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3 some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that CDR-H3 is important, the conformation of other CDRs as well as framework regions (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for tumor stem cell binding with the exception of the 3 humanized variants, H5L6, H5L11 and H5L12 (Example 10 and p. 69, lines 10-13).  Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) showed with the crystallographic structure of an anti-estradiol antibody complex that although CDR-H3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR-H3 dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDRs which do not contact antigen are important for backbone conformations (e.g., p. 733, section beginning at the end of col. 1, and p. 735, paragraph bridging cols. 1-2). The CDR-H3 of SEQ ID NO:8 or 14 is 12 amino acids. If 2 amino acids are changed in the CDR-H3 (i.e., a sequence 85% identical thereto), that makes ~400 possible CDR-H3 sequences (assuming substitution of any of the 20 natural amino acids). If the VH sequence of SEQ ID NO:5 is 122 amino acids, a sequence with at least 85% identity thereto may have 18 substituted, deleted and/or added amino acids, up to 2 of which may be in each CDR and which encompasses millions of possible VHs. Similarly, LCDRs are 7-16 amino acids long, making up 31/111 or 28% of the VL, with the rest or the variable region being FR.  There is no reasonable expectation that an antibody comprising a substituted CDR-H3 or with significantly changed other CDR(s) would bind a tumor stem cell or bind with sufficient affinity to be used, nor does the specification provide guidance or direction about which substitutions, additions or deletions throughout the variable region could be made with a reasonable expectation of successfully maintaining the necessary antibody specificity and function to be used with very few exceptions disclosed. 
The importance of the unpredictability and complexity of changing amino acid is illustrated in the instant specification in the humanization of Hetuzumab. It was found that when the 3 chosen humanized light chains were combined with chimeric antibody Hetuzimab heavy chain, the affinity of the 3 humanized light chains was greatly reduced (paragraph bridging pp. 67-68). As a result, it was found that particular amino acids in the light chains had to be back mutated to attain a desired affinity. Consistent with the prior art, while changing some of the amino acids did not affect binding, others did (p. 68, lines 6-11). Three humanized heavy chain variants were identified with the desired activity and specificity (e.g., p. 72, lines 11-23). 
The complex association of CDRs with FRs and their effect on antigen binding sites in the context of VH and VL is discussed by Herold et al. (Nature Scientific Reports, 7:12276, DOI:10.1038/s41598-017-12519-9, Sept. 2017). When CDR regions were switched between variable domains, it was found that for the VH binding to antigen, not only the CDRs but framework regions were also a determining factor (p 9, 6th paragraph). The interaction between the VH and VL was found to be important as shown by when the VL was absent, the antigen binding loop VH:93-107 showed large fluctuations. “Hence, complex formation of the VL and VH domains appears to lock some of the antigen binding loops into distinct conformations.” (p. 11, first paragraph) It was discussed that (p. 11, start of 3rd paragraph), “The relationship between structure, stability and binding affinity of VH and VL is still unclear. This is an important aspect for understanding antibody architecture both as the basis of our immune system and also in the context of the engineering of antibodies for therapeutic purposes. In this context, it was found that in mutants an increase in affinity is often accompanied by a decrease in stability and vice versa - and these consequences are difficult to predict33–39.” Further (p. 13, start of last paragraph), “It seems that during antibody biogenesis the effect of CDRs on the stability of VH domains is a decisive, so far underappreciated factor…. The grafting constructs revealed that CDRs, in addition to antigen binding, affect variable domain structure strongly.” It is reported previous studies using CDR grafting for antibody humanization showed the importance of framework residues in the context of antigen binding and stability (p. 14, 1st paragraph). The reference concludes (p. 14, end of 2nd paragraph and 3rd paragraph), “[B]inding to the antigen is affected by each CDR loop differently and changes in loop mobility can in principle affect antigen binding affinity in an unpredictable way. (¶) Taken together our data indicate that multiple determinants regulate the VH/VL association and the affinity for the antigen. The interplay between interface interactions and CDRs turned out to be complex with mutual influences on VH/VL association and antigen binding.”
Further, binding to a tumor stem cell is not enough to confer therapeutic use to an antibody. For claims 16-20, which are drawn to a pharmaceutical composition or a method of treating and/or preventing a tumor o metastasis, more than simple binding would be required for a pharmacological, i.e., therapeutic, activity, such reduction of tumor growth.  (See rejection below directed to enablement of prevention.)
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to amino acid substitutions, deletions or additions which may be in the CDR(s), the support by the prior art of the complexity and unpredictability of antigen binding as it relates to the CDR and FR regions, the paucity of working examples of modified VH or VL that can function together within the context of the claimed antibodies or antibody fragments, and the lack of guidance for or direction about which modifications and/or substitutions would reasonably be expected to produce a functional antibody or fragment thereof, it would require undue experimentation to make and use the invention commensurate in scope with the claims.



Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification discloses one parent mouse monoclonal antibody, one chimeric antibody and 3 humanized antibodies which bind to tumor stem cells: Hetumomab, Hetuximab, and Hetuzumab H5L6, H5L11 and H5L12, respectively (e.g. p. 74, lines 1-9). An antibody or antigen-binding fragment thereof that binds a tumor cell and comprises a VH comprising CDR-H1 of SEQ ID NO:6, CDR-H2 of SEQ ID NO:7 or 13, and CDR-H3 of SEQ ID NO:8 or 14, and a VL comprising CDR-L1-3 of SEQ ID NO:2-4 and/or wherein the VH comprises one of SEQ ID NO:15-19 and VL comprises one of SEQ ID NO:20-31, meets the written description provision of 35 USC 112(a).  However, the claims are directed to or encompass antibodies or an antigen-binding fragment thereof having sequences that comprise the disclosed CDR-H1-3 and CDR-L1-3, or that comprise sequence variants having the one or two amino acid substitutions, deletions and/or additions in one or more of each CDR and which may have changes in the framework regions relative to disclosed VH and VL sequences also (e.g., claims 3 and 4). The specification has disclosed only a limited number of VH and VL sequences, with the VH (SEQ ID NO:15-19) comprising only 2 specific amino acid changes in a CDR (SEQ ID NO:13 and 14) and all other changes being in FRs and with the VL of SEQ ID NO:20-31 with all variation within the FR. 
It is stated in AbbVie Deustschland GmbH v. Janssen Biotechnology, Ltd., 111 USPQ 1780, 1789 (759 F.3d 1285, 1298), (Fed. Cir. 2014) discussing Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005) that “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed results and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."  Again in AbbVie at 1788, reiterating Enzo Biochem., Inc., 323 F.3d at 964, “It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date…” This is not the case for an antibody which binds a tumor stem cell, for which aside from the disclosed CDR-H1-3 with the paired CDR-L1-3, there is no reasonable structure-function correlation established. Encompassed tumor stem cell antibodies which have only the recited amount of amino acid variation and identity are not required to have any particular conserved structure, for example, particular conserved amino acids in CDRs, which is responsible for the required function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the tumor stem cell-binding monoclonal antibodies or antigen-binding fragments thereof described above, the skilled artisan cannot envision the detailed chemical structure of the encompassed variant antibodies and antigen-binding fragments thereof, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
Therefore, only a monoclonal antibody or antigen-binding fragment thereof against a tumor stem cell comprising a VH comprising CDR-H1 of SEQ ID NO:6, CDR-H2 of SEQ ID NO:7 or 13, and CDR-H3 of SEQ ID NO:8 or 14, and a VL comprising CDR-L1-3 of SEQ ID NO:2-4 and/or wherein the VH comprises one of SEQ ID NO:15-19 and VL comprises one of SEQ ID NO:20-31, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112(a).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting tumor stem cell growth and metastasis of malignant tumor or inhibiting relapse of a malignant tumor in a patient in need thereof, does not reasonably provide enablement for preventing tumors, metastases or relapse of a malignant tumor in a patient. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The instant method is drawn to treating a malignant tumor, preventing and/or treating metastasis or relapse of a malignant tumor in a patient.  The specification includes prevention in the definition of treatment (p. 17, line 26). However, in order to be able to prevent a tumor, one must first be able to anticipate its onset and second be able to maintain administration throughout the duration of susceptibility so it does not occur.  The term “preventing” generally carries the meaning of keeping something from happening.  There is no guidance for or working example of anticipating the tumors or cancers encompassed by the instant claims, nor how to maintain treatment for the necessary duration to prevent the eventual onset of the disease or disorder. Such treatment is very different than treating a research mouse which comprises a tumor produced through tumor cell transplantation when it is known when the cancer is introduced (e.g.,  Example 5).


Claims 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Elements required for practicing a claimed invention must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  When biological material is required to practice an invention, and if it is not so obtainable or available, the enablement requirements of 35 USC §112, first paragraph, may be satisfied by a deposit of the material.  See 37 CFR 1.802.
The specification does not provide a repeatable method for obtaining the Hetumomab monoclonal antibody; although, a deposit of mouse hybridoma of accession number CGMCC NO. 11251 was made under the terms of the Budapest Treaty (see Notification of Receipt of Deposit by China General Microbiological Culture Collection Center dated 12 June 2017, filed in the instant application 12/23/19).
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements.  See 37 CFR 1.808. Any such affidavit or declaration is absent in the instant application.
	If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or Declaration by Applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
	(a) during the pendency of the application, access to the deposit will be afforded to one determined by the Commissioner to be entitled thereto;
	(b) all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent;
	(c) the deposit will be maintained for a term of at least thirty (30) years and at least five (5) years after the most recent request for the furnishing of a sample of the deposited material;
	(d) a viability statement in accordance with the provisions of 37 CFR 1.807; and
	(e) the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.
See 37 CFR 1.803-1.809 for additional explanation of these requirements.


Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	CN 10747139 A (published 2017-12-15), CN 107165146 A (published 2017-09-15) and CN 107118276 A (published 2017-09-01), which are all cited in the IDS filed 1/21/20, are by the instant inventor and disclose the instant invention.  Because the publication date is less than one year before the filing date of the instant application, they are excepted as prior art under 102(b)(1).
	There are many antibodies in the prior art which can target cancer stem cells, for example anti-GPR49 antibodies disclosed in US 10,598,653 B2 (see, e.g., Example 21) and anti-CD43 antibody disclosed in US 10,676,531 B2 (see, e.g., Example 9). However, none of these anticipate or suggest the instant antibodies which comprise specified amino acid sequences.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 9, 2022